DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “content subsystem configured to transmit augmented reality information” in claim 1 and “communication subsystem configured to receive” in claim 5.  Here, neither “content subsystem” nor “communication subsystem” would be recognized by one of ordinary skill in the art as referring to any type of structure and the limitations are described solely in terms of their respective functions without any explanation as to how the functions are accomplished in any structural or functional manner.  Thus the above mentioned presumptions are rebutted.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al1 (“Nicholls”) in view of Laughlin2.
Regarding claim 1, Nicholls teaches a controlled environment augmented reality system, the system comprising:
a content subsystem configured to transmit augmented reality information (note this limitation invokes 35 U.S.C. 112(f) and paragraph 0049 of the Specification describes the equivalent structure of “servers” which “facilitate the 
provision of content” from a “database”; thus see Nicholls, paragraphs 0152-0153 teaching what may be considered a content subsystem configured to transmit information in the form of the “information throttle” functioning to transmit content to” electronic devices” such that “capabilities” or “functionalities” or “information related bandwidth” or “information type” are throttled providing the “information” content to the device and where in the suggested case of “augmented reality headsets” (see Nicholls, paragraph 0004) then the content subsystem would be configured to transmit augmented reality information as such a device would necessarily display augmented reality information as it is displayed on an augmented reality device; see further paragraphs 0159-0160 describing examples of the content subsystem transmitting information and controlling the output of the device and the information displayed based on the content throttling; see also, paragraphs 0241-250 teaching another example of a content subsystem configured to transmit information to the device of the user allowing certain types of information to be transmitted to the user device); 
a profile subsystem configured to store an inmate profile of an inmate (note while the instant limitation uses a generic placeholder of “profile subsystem” coupled with the transitional phrase “configure to store” the instant claim is not seen to invoke 35 U.S.C. 112(f) as one of ordinary skill in the art would recognize such a subsystem which is configured to “store” in this instance refers to a broad class of devices such as memories or databases such that a memory or database or the like is interpreted to be equivalent to such a profile subsystem configured to store; see Nicholls, paragraph 0166 and figure 2 disclosing a database as part of the system which stores profile data of users such that the person being monitored is the agreement performer and the person monitoring is the agreement creator and paragraph 0148 teaches these roles may be filled by a warden and prisoner and thus this subsystem functions to store an inmate profile of an inmate);
an augmented reality subsystem having one or more processors and/or circuits configured to ( here again there is no invoking of 35 U.S.C. 112(f) as the processors and/or circuits are the structures which perform the following functions; see Nicholls, paragraphs 0148-0149 disclosing various devices such as computers including hardware which function as a subsystem to carry out the following functions):
receive, from an augmented reality device, data related to a physical environment (see Nicholls, paragraph 0168 teaching that “location” of a device may be received and used to influence allowed information or information sources where the location of a device is data related to a physical environment or for example a “photos” or “videos” may be received from the device related to the physical environment in order to give “evidence” of an “activity” which is monitored in the environment as in paragraph 0157; see also paragraph 0173 teaching “cameras 550” which may “obtain images proximal to an electronic device” which may influence the content displayed and which then cause the system to receive data related to a physical environment from the viewing display device) within the controlled environment (see Nicholls as explained above as in paragraph 0168 where the device is at some “location” or environment and this can be used to track the state of the user’s interactions in the environment; see also paragraph 0157 as referenced above wherein “compliance and activity status may be based on…evidence” which may be to “submit any information that corroborates the status of the activity, for example photos, videos” and this “may include location information” meaning that the system receives data related to a physical environment from a device within the controlled environment ), wherein the data includes an image of a physical object in the physical environment (see Nicholls, paragraph 0157 as explained above where “photos” or “videos” may be received from the device to “give evidence” of something in the environment which is monitored and as in paragraph 0173 this may be accomplished by “cameras 550” or “560” which are “configured to obtain images proximal to an electronic device and send the images to the system” and may perform “facial recognition or other identification algorithms” where for example a face is an example of a physical object in the physical environment); 
retrieve the inmate profile from the profile subsystem (see Nicholls, paragraph 0168 where the agreement performer is associated with an inmate profile as explained above and after receiving information about the environment from a device of the user it is determined how the “agreement performer may utilize” the device and furthermore note that the inmate profile from the subsystem could be retrieved prior to receiving data of the physical environment as well as in paragraph 0168 where in any case where monitoring of a device is occurring there is retrieving of the profile information as this is critical to generating content with the device and the manner in which the user can utilize the device and its capabilities; see also paragraphs 0190-0191 teaching “authenticating an agreement performer” and “incoming events” associated with the agreement performer are monitored and throttled such that in the case of the inmate having the profile this is retrieving an inmate profile from the profile subsystem) and a global preference (see Nicholls, paragraphs 0190-0191 teaching to “throttle based on the lowest common denominator” among “more than one agreement performer” such that the content displayed has a global preference based on the “global” or multiple “more than one” agreement performer as well as the profile of the inmate; see also, paragraphs 0241-0250 teaching retrieving a global preference such as applying global preferences to content throttling based on “context” and “user id” such as a profile where global preferences are considered those which affect all users in a session such as “work” location restrictions or “time” restrictions where regardless of the specific profile these global preferences come into play or for example where a global preference is applied to all users who achieve some specific “rating” or based on “category” of the user), wherein the inmate profile comprises a profile preference that applies to the inmate (see Nicholls, paragraph 0168 as described above where the inmate profile is described and retrieved in relation to content to be generated/throttled and as further described in paragraphs 0190-0191 where for example “tasks” or “events” related to a user are stored in relation to each inmate profile in that case and determines throttling or actions to be applied to the content provided to the user; note also in paragraphs 0241-0250 as explained above the “inmate profile” corresponds to “user id” of the device user which applies to the inmate in the inmate case) and the global preference applies to an augmented reality session (see Nicholls, paragraphs 0190-0191, where again for example in the “lowest common denominator” case the global preference applies to the content session based on global preferences such as the status or context of multiple other users where a “session” is any period of time where content is provided to the user while the system is monitoring use; furthermore as in paragraphs 0241-0250 the global preferences which apply to all users apply to any given content session as the content is controlled by the monitoring system in the controlled environment);
perform image recognition on the image of the physical object (see Nicholls, paragraph 0157 as noted above where “evidence” may be provided as “photos” or “videos” such that recognition of content in the images of the location as corroborating evidence is a performing of image recognition on the image of the physical object where the physical object is the evidence captured at the location; 
alternatively as noted above paragraph 0173 teaches “cameras 550” or “560” which are “configured to obtain images proximal to an electronic device and send the images to the system” and may perform “facial recognition or other identification algorithms” where for example a face is an example of a physical object in the physical environment and “other identification algorithms” would then apply to other physical objects to be recognized);
retrieve an augmented reality element based on the image recognition, the profile preference, and the global preference (see Nicholls, paragraphs 0190-0191 where based on the information in the environment, the information in the profile preference of the user (such as events/activities pertaining to them) and the global preference is used to retrieve whatever content is to be displayed, based on this information where for example a user may view the display if the location indicates they are allowed to which is information about the physical environment as well as a global preference and if they have accomplished tasks related to their profile preference as well as considering global user monitoring which is another case of global preference;  see also paragraphs 0241-0250 where again the elements are retrieved based on the physical environment of the user in relation to the specific information about the user and their agreements as well as the global preferences explained above affecting the content to be retrieved and whether it is throttled or not; note that all of this is based on the image recognition taught in paragraphs 0157 or 0173 as explained above as the viewable elements on the display may be displayed based in the first instance on passing some recognition check of an image), wherein the augmented reality element is approved for display during the augmented reality session (see Nicholls, paragraphs 0190-0191 where the content element displayed is considered approved for display as content cannot be displayed unless it has been approved by the monitoring portion of the system) and wherein the augmented reality element is configured to provide augmented reality information (see Nicholls, paragraphs 0190-0191 where the displayed elements are the content displayed to the user on the device which they are using which may be any type of display device as explained above) about the physical environment;
generate an augmented reality interface comprising the augmented reality element, wherein the augmented reality interface is configured to display the augmented reality element in relation to the physical environment within the augmented reality session (see Nicholls, paragraph 0192 teaching that “any electronic device 110 with an interface 1401” may be controlled by the system during a session of use thus generating an interface comprising the elements requested with the interface configured to display the element in relation to the physical environment in which the user is located based on the rules as explained above and as further explained below; see also Nicholls, paragraph 0168 for example in the institutional setting described based on the data about the physical environment and the particular agreement performer’s profile then elements such as allowed URLs or programs may be utilized by the performance and in the context of Nicholls this involves for example likely generation of some video or text or graphic element to the electronic device being monitored; see also paragraph 0191-0192 teaching that content is displayed in the display interface viewable by the user based on the received information and profile information including location of a user; see also paragraphs 0241-0250 where again in the examples therein the interface is generated which displays elements requested by the user if the preferences and other data including the physical location allow such elements to be displayed and not throttled); and
transmit the augmented reality interface to the augmented reality device (see Nicholls, paragraphs 0241-0250 teaching that the device may be an “augmented reality headset” meaning that the content displayed and the interface for the content which is viewable on the device is transmitted to the augmented reality device in that case and where based on the user  and usage context monitoring, the appropriate interface and elements of content within the interface are displayed to the user such as allowing them to only view certain types of content while restricting others)
receiving, from the augmented reality device, positioning information associated with the inmate utilizing the augmented reality device;
updating the augmented reality interface based on the positioning information;
transmitting the updated augmented reality interface to the augmented reality device;
join, an administrator device to the augmented reality session; 

display the annotation in the augmented reality element in proximity to the physical object within the augmented reality interface.
Nicholls teaches all that is required as applied to claim 1 above but fails to specifically teach that the system is a controlled environment augmented reality system and that the subsystem is an “augmented reality subsystem” characterized by receiving not only from any device but “an augmented reality device” with an AR device providing data related to a physical environment and further that the generated element is an AR element based on some image recognition of an object in the environment and provides AR information and the transmitting is of the AR element to the AR device and elements are displayed during an AR session involving the AR device.  As Nicholls does not detail specifically an AR use case, the joining of an administrator to an AR session and annotation and display of an annotation in relation to a physical object is also not taught by Nicholls but will be addressed below as they are basic functions of the augmented reality arts.
Thus Nicholls teaches all aspects which are “bolded” above and essentially teaches the aspects of the claim related to controlling the content and interface of a device based on monitoring of users and agreements contained in profiles, but does not specifically detail the “augmented reality device” case.  Nicholls thus stands as a base device upon which the claimed invention can be seen as an improvement through applying augmented reality device and elements to a system seeking to generate an AR environment based on specific user profiles, in this case an “inmate profile” and global preferences as well as image recognition as commonly used in AR.  Note that Nicholls does specifically mention an “augmented reality headset” (see Nicholls, paragraph 0004 and 0241) and it is specifically suggested that “any electronic devices may be throttled” (see Nicholls, paragraph 0022).  Nicholls already teaches the aspects of the claims relating to associating user profile information and global 
In the same field of endeavor relating to providing augmented reality information in a controlled environment, Laughlin teaches an augmented reality system which is able to store profile information of a user and utilize this profile information to affect receiving, retrieving, generating and transmitting augmented reality elements for display, as well as the joining of a remote administrator to an AR session and annotation and display of these annotations as will be explained below.  Laughlin teaches a controlled environment augmented reality subsystem (see Laughlin, paragraph 0048, “augmented reality information system” may be implemented which is considered controlled as the system conforms to a set of rules as explained further below such that for examples profiles help to control the AR system),
receiving, from an augmented reality device, data related to a physical environment (see Laughlin, paragraphs 0049-0055 teaching the augmented reality device captures data related to the physical environment such as video of the environment and objects within the environment and this is received for example by an information module as in paragraph 0056 and also eventually received in different forms by the various displays of the AR system as in paragraphs 0057-0061) within the controlled environment, wherein the data includes an image of a physical object in the physical environment (see Laughlin, paragraphs 0041-0056 teaching within the controlled environment that the data includes an image of a physical “object 306” which may be for example an “aircraft 318” or “aircraft 200” in association with a “camera system” which “generates video data for an object from a viewpoint of the camera system at a location of the object” where information 320 augments the object which are identified or recognized through for example “object recognition processes, and/or other suitable types of identification” as further mentioned in paragraph 0068 the system may be “configured to include pattern recognition processes” which “may allow for identification of components or parts in the images” and “[b]ased on the recognition of those parts or components, suggestions may be made as to what procedures to perform,” such that the aircraft or recognizeable components in view of the camera are physical objects in the physical environment of the controlled environment; see also paragraphs 0130-0142 where the system receives, from the user 820 of the AR HMD device 804 in the form of “eyeglasses 826” where “video data generated by eyeglasses 826 is sent to information module 806 using a wireless communications link” where this video is data related to the physical environment within the controlled environment and includes an image of a physical object such as the airplane and associated parts/components as viewed by the AR user  );
retrieve a profile from a profile subsystem (see Laughlin, paragraphs 0075-0081 teaching a profile subsystem in the form of the profile database which is retrieved for example when determine selected information to provide to various users of the system);
perform image recognition on the image of the physical object (see Laughlin, paragraphs 0041-0056 teaching within the controlled environment that the data includes an image of a physical “object 306” which may be for example an “aircraft 318” or “aircraft 200” in association with a “camera system” which “generates video data for an object from a viewpoint of the camera system at a location of the object” where information 320 augments the object which are identified or recognized through for example “object recognition processes, and/or other suitable types of identification” as further mentioned in paragraph 0068 the system may be “configured to include pattern recognition processes” which “may allow for identification of components or parts in the images” and “[b]ased on the recognition of those parts or components, suggestions may be made as to what procedures to perform,”; see also paragraphs 0143-0157 explaining object recognition from an image in more detail which includes “receiving video data from a head-mounted system” where “video data is a video stream of images for an object, such as an aircraft” and “the process may use pattern recognition software to identify the object” and “then identifies information about the object” such that image recognition on the image of the physical object is performed through such pattern recognition performed on the images)
retrieve an augmented reality element based on the image recognition (see paragraphs 0041-0056 teaching within the controlled environment that the data includes an image of a physical “object 306” which may be for example an “aircraft 318” or “aircraft 200” in association with a “camera system” which “generates video data for an object from a viewpoint of the camera system at a location of the object” where information 320 augments the object as an augmented reality graphical element when the objects are identified or recognized through for example “object recognition processes, and/or other suitable types of identification” (as further mentioned in paragraph 0068 the system may be “configured to include pattern recognition processes” which “may allow for identification of components or parts in the images”) as further discussed in paragraphs 0143-0157 where it taught “receiving video data from a head-mounted system” where “video data is a video stream of images for an object, such as an aircraft” and “the process may use pattern recognition software to identify the object” and “then identifies information about the object” and “identifying information to be associated with images of an object” and “then identifies a number of graphical elements to represent the information” which may be “text, graphical indicators, pictures, buttons, and/or other types of graphical elements that may be displayed on a display device” such that these are augmented reality elements which are retrieved based on image recognition as well as other inputs as further discussed below;  
see also paragraphs 0131-0141 and figure 8 teaching the user 820 using the AR device has a “camera system configured to generate video data for aircraft 802 from the viewpoint of person 820” where “eyeglasses 826 include a display device through which person 820 may view augmented information about aircraft 802 in addition to the live physical view of aircraft 802 through eyeglasses 826” and the “video data generated by eyeglasses 826 is sent to information module 806” where “information module 806 processes the video data” and “identifies the type and/or model of aircraft 802” thus performing image recognition which determines an AR element which will appear based on further information below), the profile preference, and the global preference, wherein the augmented reality element is approved for display during the augmented reality session (see Laughlin, paragraphs 0077-0081 disclosing that the objects within the physical environment may be generated and presented as selected information in accordance with the user profile and the identified object where selected information is placed on images 322 and which may be text, graphics, or other information placed on images 322 as in paragraph 0049 and see also paragraph 0093 where for example certain graphical indicators can be displayed over portions of the images based on the user profile and in each case information is provided in the augmented reality element this is providing augmented reality information such that when any of the objects are rendered over the video feed such as text or graphics this is providing augmented reality information based on a profile preference where the user profile determines initially the type of information available for a given user to see; see also paragraphs 0079-0093 teaching to use “policy 450” which is equivalent to a global preference and is used in addition to the user “profile” and which affects each augmented reality session such that certain users may be able to see certain components based on possessing a key to information which may be displayed in a global manner to multiple users thus requiring the check of the user profile along with the global rules for augmenting the physical environment which could also include a process which “filters out” irrelevant objects which may also be considered a global preference; 
see also paragraphs 0131-0141 as discussed above where the “video data generated by eyeglasses 826 is sent to information module 806” where “information module 806 processes the video data” and “identifies the type and/or model of aircraft 802” and “also identifies a profile for person 820” as well as determine global preferences as it also “identifies a profile for person 823 in location 822 and person 825 in location 824” such that in this example, “based on the profile for person 823 and the type and/or model of aircraft 802, information module 806 displays schematic 834 for aircraft 802 on display device 812” which then causes an AR element to be displayed to user 820 as the system “displays graphical indicator 840 on images 821 viewed by person 820” such that based on an object being recognized in an image, the profile preference of the AR user is checked along with a global preference of outside users such that elements are approved for display according to these checks with element 840 an example of a displayed AR element based on such checking) and wherein the augmented reality element is configured to provide augmented reality information about the physical environment (see Laughlin, paragraphs 0081-0091 where the augmented information gives information about the physical environment such as a plane being worked on in that example and note that this merely describes what any augmented reality element would do, as augmented reality implies that virtual imagery is augmenting the display of a real environment; note for example paragraph 0056 teaches the information about objects displayed may be “for example, without limitation, an identification of materials, dimensions, operations to be performed on parts of object 306, and other suitable information about object 306”); 
generate an augmented reality interface comprising the augmented reality element , wherein the augmented reality interface is configured to display the augmented reality element in relation to the physical environment (see Laughlin, paragraphs 0080-0093 teaching to generate an augmented reality interface comprising the proper images to overlay on the view of the physical environment as in paragraphs 0150-0157 describing “to display the information and/or graphical elements over the images displayed on the display devices based on instructions associating the information and/or graphical elements with the images” such that the user is presented with a generated augmented reality interface comprising the augmented reality element overlaid in relation to the physical environment;); and
transmit the augmented reality interface to the augmented reality device (note that the claim limitations amount to no more than essentially displaying the AR information as transmitting to the AR device could simply be the ultimate transfer from the processing to the final stage of output; see Laughlin, paragraphs 0150-0157 where the identified information is selected to correspond to the various AR graphic elements which are displayed to the user during the session they are using it;
see also, Laughlin, paragraphs 0131-0141 and figure 8 where the user of the AR HMD 804/826 is transmitted the augmented reality interface which “displays graphical indicator 840 on images 821 viewed by person 820” such that they are transmitted the AR interface seen with the AR elements where other users are able to affect the interface transmitted to the AR device based on their various inputs and profile information);
receiving, from the augmented reality device, positioning information associated with the inmate utilizing the augmented reality device (see Laughlin, paragraphs 0041-0071 and figure 3 teaching augmented reality device “head-mounted system 344” as part of the “information system 302 in object information environment 300” which “provides information 304 about object 306” such that his HMD system 344 is part of the “augmented reality information system 316” which is “configured to display information 320 about object 306 on images 322 in video data 324 of object 306” and where “augmented reality information system 316 generates a live or direct view of a physical real world environment in which a view of objects, such as object 306, is augmented by computer generated information” and “images 322 are augmented with information 304” where “camera system 328” of the AR HMD is “configured to generate video data 324 for object 306” and “Images 322 in video data 324 are generated from viewpoint 334 of camera system 328” such that the HMD which is an augmented reality device receives positioning information such as that of “viewpoint 334” which is positioning information about the viewpoint of “object 306” which “is located at location 332” such that the HMD user utilizes the HMD in a typical manner to position the viewpoint at various positions to view the environment and objects in the environment; note that “camera system 328 and display device 340 are worn by person 342 at location 332 of object 306” such that again the system sends viewpoint position information encompassing objects in the environment such that objects may then be augmented with information in the display of the HMD wearer; see also, paragraphs 0130-0141 and figure 8 where the AR device is “head-mounted system 804” and is worn by user “820” at the location of object “302” and “include a camera system configured to generate video data for aircraft 802 from the viewpoint of person 820” such that again this is receiving from the AR device, positioning information associated with the user wearing the AR device as the camera follows the viewpoint position of the user at the location of use which “include a display device through which person 820 may view augmented information about aircraft 802 in addition to the live physical view of aircraft 802 through eyeglasses 826” such that everyone receives positioning information associated with user utilizing the AR device including the user of the AR device as this information then is used to update and augment the AR interface as explained below
see also paragraphs 0143-0162 and figures 9-12 where “displaying information” in the system is based on “generating video data for an object from a viewpoint of a camera system at a location of an object” such as the camera of the HMD above and the “display of the image with the information on the images at the number of locations is from a viewpoint of the camera” such that this is a receiving of positioning information of the user of the AR HMD and for example there may also be “identifying information to be associated with images of an object” such that positioning information of the viewpoint is used to identify objects or parts of objects to then augment with information such that for example “the picture of the schematic for the wiring system or the graphical button may be displayed over the images for the skin panel” when positioning information indicates that the position of the user indicates viewing of this object);
updating the augmented reality interface based on the positioning information (see Laughlin, paragraphs 0041-0071 and figure 3 as explained above where the augmented reality interface is the interface through which the user utilizes augmented reality which would comprise the display of the HMD 344 where “display of information 320 on images 322 on display device 340 in head-mounted system 344, head-mounted system 344 may include a processor configured to add information 320 to images 322 directly” and “information 320 may be received from information module 326” and HMD “344 adds information 320 to images 322 from video data 324 received from camera system 328” where this camera positioning information such as its viewpoint with respect to the object determines what is displayed in the AR interface display of the HMD and the interface is updated based on the viewpoint positioning information changing with respect to the object in the location of the HMD user—note that here also the positioning information such as the viewpoint information leading to viewing of the object by the camera viewpoint of HMD 344 is sent to the AR system which allows the “number of persons 354” to “provide input 356 about object 306” such that the AR interface of the user is updated with such input about the object in the form of “operations to be performed on object 306, instructions to person 342 to move or change the portion of object 306 viewed by camera system 328, questions regarding object 306, and/or other suitable types of input” and “Instructions to person 342 in input 356 may take the form of text, voice, and/or other suitable forms of instructions” such that the AR interface of the user is updated based on the viewpoint as this allows others to collaborate and change and update the interface of the HMD user based on the position as well 
see also paragraphs 0130-0141 and figure 8 as referenced above where updating of the AR interface of the HMD wearer occurs based on the positioning information as the user positions their AR HMD with camera at object 802 which allows the viewpoint video from this position to be augmented with information as other users can see the viewpoint of the HMD user position and for example “person 823 enters user input that selects area 836 on schematic 834 and images 821” and “[i]nformation module 806 receives this user input and displays graphical indicator 840 on images 821 viewed by person 820” and  “person 823 may also enter user input in the form of voice instructions” and “person 823 may instruct person 820 what to look for in area 836 and/or how to perform a number of operations for area 836” all of which are examples of the AR interface being updated);
transmitting the updated augmented reality interface to the augmented reality device (see Laughlin, paragraphs 0041-0071 and figure 3 as explained above where the augmented reality interface is the interface through which the user utilizes augmented reality which would comprise the display of the HMD 344 as well as the audio elements where transmitting of the updated AR interface to the AR device is done by AR information system 316 and information module 326 where “information 320” is the type which updates the interface of HMD 344 as explained above such that when “Head-mounted system 344 adds information 320 to images 322 from video data 324 received from camera system 328” this is transmitting of an updated AR interface to the display portion of the AR device or “head-mounted system 344 may receive video data 324 with information 320 added to images 322 by information module 326 in the same manner as with number of display devices 350” such that here the HMD 344 receives this updated AR interface from the information module 326 which is transmitting it to the HMD such the “number of operations 308 may be performed on object 306 more quickly using augmented reality information system 316, as compared to current systems” such that the AR interface is constantly updated with new information added by the user viewpoint or by the collaborators based on their current viewpoint
see also Laughlin, paragraphs 0130-0141 as explained above where the user viewpoint is shared with other users and other uses may update the information to be seen by the viewer of the HMD such that the AR display and audio interface for example are updated when “person 823 enters user input that selects area 836 on schematic 834 and images 821” and “[i]nformation module 806 receives this user input and displays graphical indicator 840 on images 821 viewed by person 820” and  “person 823 may also enter user input in the form of voice instructions” and “person 823 may instruct person 820 what to look for in area 836 and/or how to perform a number of operations for area 836” and “information module 806” then performs the transmitting of the updated AR interface to the AR device for example such that “information module 326 may identify information 320 for object 306 and display information 320 on images 322 in video data 324 while person 342 is looking at object 306” such that this transmitting of an updated AR interface to the AR device; 
see also paragraphs 0143-0167 and figures 9-13 teaching transmitting of updated AR interfaces such that the display of the AR system displays information such as 320 on images 322 of video stream 335 from the camera of HMD 344 from figure 3 and teaching “information module 326” transmitting to the HMD 344 updated AR interface information such as “information 320” where “the process associates the graphical elements and/or the information with the images” and “may be performed by, for example, displaying the graphical elements on the images on the display device” where “the display device may have a graphics adapter configured to receive the information and/or graphical elements from the information module” and “graphics adapter may be configured to display the information and/or graphical elements over the images displayed on the display device based on instructions associating the information and/or graphical elements with the images” such that this is receiving of the updated AR interface from the information module 326 by the graphics adapter of the HMD 344 meaning that this information module 326 transmits such an updated interface for example);
joining an administrator device to the augmented reality session (note that an “administrator device” as broadly and generally recited is interpreted as any device which administrates  or which is the device of an administrator which is considered one who administers or otherwise manages or supervises in some way; see Laughlin, paragraphs 0131-0141 teaching “person 825” using “device 814” and “816” where “person 825 may be the boss of person 823 and person 820” and who is joined to the AR session of the “person 820” using the AR headset such that the boss who is an administrator and using an administrator device is joined to the AR session);
receive from the administrator device, an annotation associated with a physical object (note that an annotation is considered some information which is added which explains or comments or otherwise conveys information regarding what is being annotated; see Laughlin, paragraphs 0048-0064 teaching “augmented reality information system 316 is configured to display information 320 about object 306 on images 322 in video data 324 of object 306” where “information 304 may be text, graphics, or other information that may be placed on images 322” and where the “head-mounted system 344 is in the form of eyeglasses 346 worn by person 342” which “adds information 320 to images 322 from video data 324 received from camera system 328” and then “number of persons 354 may provide input 356 about object 306” such as from the administrator device explained above which would be one of the devices of number of persons 354 and “Input 356 may include, for example, operations to be performed on object 306, instructions to person 342 to move or change the portion of object 306 viewed by camera system 328, questions regarding object 306, and/or other suitable types of input” where “Instructions to person 342 in input 356 may take the form of text, voice, and/or other suitable forms of instructions” such that annotations such as text are received from an administrator device about a given object being seen from the viewpoint of the AR headset wearer; see also paragraphs 0131-0141 teaching the object 802 viewed by user 820 through HMD 826 where “person 820 may view augmented information about aircraft 802 in addition to the live physical view of aircraft 802 through eyeglasses 826” and “person 823 enters user input that selects area 836 on schematic 834 and images 821” and “module 806 receives this user input and displays graphical indicator 840 on images 821 viewed by person 820” such that this is reception of an annotation associated with the physical object which is displayed as annotation “graphical indicator 840” from an administrator device and note that “person 825 may monitor the progress of the number of operations being performed on area 836 by person 820 in real time and the instructions being provided by person 823” and “may provide further instructions and/or information to person 823 and/or person 820 based on images 821 on display device 814 and schematic 834 on display device 816” such that annotations may also be received from other users as well); and
display the annotation in the augmented reality element in proximity to the physical object within the augmented reality interface (see Laughlin, paragraphs 0048-0064 as explained above where “information 304 may be text, graphics, or other information that may be placed on images 322” and where the “head-mounted system 344 is in the form of eyeglasses 346 worn by person 342” which “adds information 320 to images 322 from video data 324 received from camera system 328” making clear that when adding annotations or graphics to the AR display device of the HMD device these graphics are display on the images of the object and thus are in proximity as appearing on the image of the object in the AR interface of the user as for example in paragraphs 0150-0157 teaching “generating instructions for displaying the information and/or graphical elements on the images” such that the displayed graphical elements are in proximity to the physical object within the AR interface as they are on the images of the object and note also that “graphics adapter may be configured to display the information and/or graphical elements over the images displayed on the display device based on instructions associating the information and/or graphical elements with the images” meaning that again annotations and other graphical information about objects in the view of the HMD user are display in proximity to the physical object within the augmented reality interface as they overlay the image of the object identified).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Nicholls by applying the techniques of Nicholls to the augmented reality system of Laughlin.  Here the results of such a combination would be predictable as Nicholls already suggests controlling any type of electronic device, and the devices named and explained in detail in Nicholls, such as computers, smartphones, PDAs etc are similar to an AR device as both are meant to display content to a user and both utilize profile information.  Additionally, Nicholls specifically suggests that the content control may be applied to any device including “augmented reality headsets.”  Furthermore both Nicholls and Laughlin even teach the concept of using profile information and information about an environment to determine what content is available to a user and then utilize this 
Regarding claim 2, Nicholls as modified teaches all that is required as applied to claim 1 above and further teaches wherein the augmented reality information comprises at least one of multimedia content and enhancement information associated with the physical environment (see Nicholls as modified with Laughlin teaching at paragraphs 0152 that the augmented reality information comprises at least one of multimedia content and enhancement information associated with the physical environment in the form of for example “graphical elements” which may be “text, graphical indicators, pictures, buttons” etc such that these are multimedia content as well as enhancement information as for example “wiring” in the physical environment is enhanced visually).
Regarding claim 3, Nicholls as modified teaches all that is required as applied to claim 1 above and further teaches wherein the data related to a physical environment comprises at least one of a video stream of the physical environment and information about at least one physical object in the physical environment (see Nicholls as modified by Laughlin where Laughlin teaches this element such that the data related to the physical environment is a video stream as in paragraphs 0049-0051).
Regarding claim 4, Nicholls as modified teaches all that is required as applied to claim 1 above and further teaches the augmented reality subsystem further configured to: receive, from the augmented reality device, a user input associated with the augmented-reality session (see Nicholls as modified by Laughlin where Laughlin teaches receiving from the AR device, user input associated with the AR session at paragraph 0056 where the identification information may be made by “user input” such that the information module would receive user input associated with the session when the user does the input during a session).
Regarding claim 5, Nicholls as modified teaches all that is required as applied to claim 1 above and further teaches:
a communication subsystem configured to receive (note this limitation is interpreted under 35 U.S.C. 112(f) as explained above where support is found in paragraphs 0039-0040 such that a communication subsystem is structurally an “individual physical hardware device” or “one or more processors, computers or servers” or their equivalents;
in this respect, see Nicholls, paragraphs 0231-0234 and figure 40 showing a communication subsystem with paragraph 0172 teaching that any combination of hardware may be utilized to implement the system such that this is considered equivalent to the structure of the communication subsystem claimed and which performs equivalent functions as follows) session information regarding the augmented reality session, wherein the augmented reality subsystem is further configured to monitor the augmented reality session based on the session information (see Nicholls, paragraphs 0231-0234 disclosing a content analysis module which monitors the augmented reality session).  Note that Nicholls does not teach the augmented reality aspect but no further modification is needed as Laughlin already provides this aspect and thus monitoring augmented reality information is no different 
Regarding claim 6, Nicholls as modified teaches all that is required as applied to claim 5 above and further teaches wherein the communication subsystem is further configured to transmit the session information to a monitoring center (see Nicholls as modified with Nicholls teaching the communication subsystem transmits the session information to a monitoring center as in paragraphs 0231-0234 with the content analysis section being a monitoring center which gets the session information and may determine various scores or incentives or punishments;
Additionally note that as explained above the “agreement monitor” and “information monitor” analyzing information content and usage in connection with the agreement creator are transmitted session information as in paragraphs 0022-0028 and paragraph 0060 as explained in the rejection of claim 1 above;
additionally see Clements, paragraphs 0044-0046 teaching that “the physical actions of a visitor 270 may be recorded along with the virtual reality participation of the visitor” and an “investigation module” which allows an “investigator” to monitor a session).
Regarding claim 7, Nicholls as modified teaches all that is required as applied to claim 1 above and further teaches wherein the augmented reality element is further configured to be display at least one of a multimedia content, and an email (note that one of ordinary skill in the art recognizes these functions as some of the oldest and most well known types of elements to be displayed in relation to augmented reality and for example Laughlin teaches at paragraph 0152 multimedia content such as “text, graphical indicators, pictures, buttons, and/or other types of graphical elements that may be displayed on a display device”).
Regarding claim 8, Nicholls as modified teaches all that is required as applied to claim 2 above and further teaches wherein the augmented reality element is further configured to be displayed concurrently with the physical environment (see Nicholls as modified by Laughlin with Laughlin teaching the AR element is displayed concurrently with the physical environment as is the ordinary purpose of AR in paragraphs 0049-0050 where the objects augment the live video of the physical environment concurrently such that the object is displayed augmenting the view of the physical world).
Regarding claim 9, the instant method claim is similar to the system of claim 1 and differs in that user input is received associated with the AR session and transmitting the AR information in response to receiving user input.  Thus those claim limitations corresponds to the limitations of claims 1 and 4 and are rejected on the same grounds as claims 1 and 4, respectively.  As addressed in the rejection of claim 4, Nicholls as modified receives user input associated with the session and then transmits certain selected information in response to receiving user input and thus the teachings laid out in the rejection of claim 4 render claim 9 obvious as well for the same reasons.  Thus the combination of Nicholls as modified by Laughlin teaches all of claim 9 with respect to the limitations which correspond to claims 1 and 4.  In light of this, the limitations of claim 9 correspond to the limitations of claims 1 and 4; thus it is rejected on the same grounds as claims 1 and 4 (or rather claim 4, as it necessarily already includes the limitations of claim 1).
Regarding claim 10, Nicholls as modified teaches all that is required as applied to claim 9 above and further teaches retrieving the augmented reality information based on the user input and the inmate profile (see Nicholls as modified by Laughlin with Laughlin teaching the profile information is used in determining which objects may be identified and paragraph 0056 teaches identifying the object through user input and then based upon user input on such selectable information based on their profile would mean that the AR info is retrieved based on user input and profile information
Regarding claims 11-16, the instant claims recite method steps similar to the functions performed by the system in similar system claims 2, 3 and 5-8, respectively.  Thus the limitations of claims 11-16 correspond to the limitations of claims 2, 3 and 5-8, respectively, thus they are rejected on the same grounds as claims 2, 3 and 5-8, respectively.
Regarding claim 17, Nicholls as modified teaches all that is required as applied to claim 16 above and further teaches wherein the augmented reality element is further configured to be displayed as a transparent window (see Nicholls as modified with Laughlin teaching the AR display aspects and in figure 8 for example an AR element of a transparent window is seen in element 836 presented for display and furthermore paragraphs 0151-00153 teach that any graphical element may be displayed and one of ordinary skill in the art recognizes that the AR display of Laughlin could overlay graphics of any type desired as a matter of design choice; additionally note that it is possible the transparent window should not be given patentable weight as “non functional descriptive material” as in the context of the claims, overlaying any graphic or shape on a display of a generic AR device is akin to specifying that a piece of paper should show a transparent window where there is no specific functional recited for the window, rather it merely appears somewhere just as any shape could be drawn on paper).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls as modified and further in view of Laughlin.
Regarding claim 18, Nicholls teaches a non-transitory computer-readable medium  having instructions stored therein, which when executed by a processor cause the processor to perform operations, the operations comprising (see Nicholls, paragraph 0173-0174 teaching hardware, software, or firmware cause devices such as computers which would include a CRM for storing the software and the processor for executing the software instructions): receiving from an augmented reality device, a user request to initiate an augmented reality session (see Nicholls, paragraph 0243 teaching an example of a user request to access data such as a database from a device; note also paragraph 0252 and figure 57 show that the system may receive a user request from a device relating to access controls and paragraph 0241 teaches the device may be an “augmented reality headset”; paragraphs 0190-0193 teach a user request of a device session such as through logging in to an appropriate service where such logging in is monitored and compared to system settings to determine access and/or throttling effects);
retrieving an inmate profile and a global preference based at least on the user request (see Nicholls, paragraph 0168 where the agreement performer is associated with an inmate profile as explained above (see paragraph 0148 for example whether the agreement creator and monitor may be the prison or “warden” and the monitored person may be a “prisoner” which is an inmate) and after receiving information about the environment from a device of the user it is determined how the “agreement performer may utilize” the device and furthermore note that the inmate profile from the subsystem could be retrieved prior to receiving data of the physical environment as well as in paragraph 0168 where in any case where monitoring of a device is occurring there is retrieving of the profile information as this is critical to generating content with the device and the manner in which the user can utilize the device and its capabilities and continuing on from the teachings as in paragraphs 00243-0249 then Nicholls teaches that each user request may determine whether there is authorization to begin a session such as by accessing some functionality of the device and also must then determine based on this profile if access is allowed, the personalized type of content and functions available to them based on their profile and agreements such that in one example authorization to play a game session may follow good behavior for example; see further Nicholls, paragraphs 0190-0191, where as explained above for example in the “lowest common denominator” case the global preference applies to the content session based on global preferences such as the status or context of multiple other users where a “session” is any period of time where content is provided to the user while the system is monitoring use and thus if a user requests to view content and their profile indicates they may have the proper credentials, if another user in the system (a global preference) does not have credentials then the viewing of the content or initiation of the session may not be authorized; furthermore as in paragraphs 0241-0250 the global preferences which apply to all users apply to any given content session as the content is controlled by the monitoring system in the controlled environment and this determines whether a user is allowed to initiate any given kind of content session), wherein the inmate profile comprises a profile preference that applies to an inmate (see Nicholls, paragraph 0168 as described above where the inmate profile is described and retrieved in relation to content to be generated/throttled and as further described in paragraphs 0190-0191 where for example “tasks” or “events” related to a user are stored in relation to each inmate profile in that case and determines throttling or actions to be applied to the content provided to the user; note also in paragraphs 0241-0250 as explained above the “inmate profile” corresponds to “user id” of the device user which applies to the inmate in the inmate case;
see also paragraph 0150 where a “first unique identifier associated with the agreement performer” is functionally equivalent to the inmate profile preference that applies to the inmate as well) and the global preference is associated with a monitoring center and applies to an augmented reality session (see Nicholls, paragraphs 0190-0191, where again for example in the “lowest common denominator” case the global preference applies to the content session based on global preferences such as the status or context of multiple other users where a “session” is any period of time where content is provided to the user while the system is monitoring use; furthermore as in paragraphs 0241-0250 the global preferences which apply to all users apply to any given content session as the content is controlled by the monitoring system in the controlled environment and such global preferences establish for example usage hours and types of content which is available to the users;
see also paragraph 0150 where a “second unique identifier associated with the agreement creator” is functionally equivalent to a global preference that applies to the inmate as the agreement creator is considered a global element with control over various users as opposed to a monitored user who has no access to other users of the system;
note that in each case the global preference is associated with the monitoring center explained below as the monitoring center is tied to the agreement creators which work in connection with the monitoring center and where such monitoring includes the monitoring of global preferences and may throttle the device output based on global parameters such as usage context or usage policies);
receiving, from the augmented reality device, data related to a physical environment (see Nicholls, paragraph 0168 teaching that “location” of a device may be received and used to influence allowed information or information sources where the location of a device is data related to a physical environment or for example a “photos” or “videos” may be received from the device related to the physical environment in order to give “evidence” of an “activity” which is monitored in the environment as in paragraph 0157; see also paragraph 0173 teaching “cameras 550” which may “obtain images proximal to an electronic device” which may influence the content displayed and which then cause the system to receive data related to a physical environment from the viewing display device) within the controlled environment (see Nicholls as explained above as in paragraph 0168 where the device is at some “location” or environment and this can be used to track the state of the user’s interactions in the environment; see also paragraph 0157 as referenced above wherein “compliance and activity status may be based on…evidence” which may be to “submit any information that corroborates the status of the activity, for example photos, videos” and this “may include location information” meaning that the system receives data related to a physical environment from a device within the controlled environment ), wherein the data includes an image of a physical object in the physical environment (see Nicholls, paragraph 0157 as explained above where “photos” or “videos” may be received from the device to “give evidence” of something in the environment which is monitored and as in paragraph 0173 this may be accomplished by “cameras 550” or “560” which are “configured to obtain images proximal to an electronic device and send the images to the system” and may perform “facial recognition or other identification algorithms” where for example a face is an example of a physical object in the physical environment);
performing image recognition on the image of the physical object (see Nicholls, paragraph 0157 as noted above where “evidence” may be provided as “photos” or “videos” such that recognition of content in the images of the location as corroborating evidence is a performing of image recognition on the image of the physical object where the physical object is the evidence captured at the location; 
alternatively as noted above paragraph 0173 teaches “cameras 550” or “560” which are “configured to obtain images proximal to an electronic device and send the images to the system” and may perform “facial recognition or other identification algorithms” where for example a face is an example of a physical object in the physical environment and “other identification algorithms” would then apply to other physical objects to be recognized);
retrieving an augmented reality element based on the image recognition (see Nicholls, paragraphs 0190-0191 where based on the information in the environment, the information in the profile preference of the user (such as events/activities pertaining to them) and the global preference is used to retrieve whatever content is to be displayed, based on this information where for example a user may view the display if the location indicates they are allowed to which is information about the physical environment as well as a global preference and if they have accomplished tasks related to their profile preference as well as considering global user monitoring which is another case of global preference;  see also paragraphs 0241-0250 where again the elements are retrieved based on the physical environment of the user in relation to the specific information about the user and their agreements as well as the global preferences explained above affecting the content to be retrieved and whether it is throttled or not; note that all of this is based on the image recognition taught in paragraphs 0157 or 0173 as explained above as the viewable elements on the display may be displayed based in the first instance on passing some recognition check of an image);
personalizing the augmented reality session based on the augmented reality element, profile preference and the global preference (see Nicholls, paragraphs 0241-0249 teaching for example as in paragraph 0249 that a session of using a device may be personalized to the user such that user’s whose profiles indicate a good performance rating may access games and media or other types of approved content meaning that the profile indicates a certain rating for a user and this is checked against a global preference for allowing users of a certain rating to access certain types of content sessions and where again all of this is based on the image recognition taught in paragraphs 0157 or 0173 as explained above as the viewable elements on the display may be displayed based in the first instance on passing some recognition check of an image in connection with personal profiles being checked along with global preferences); and 
initiating the augmented reality session based on the personalizing the session (see Nicholls, paragraphs 0241-0249 where for example a user may wish to play a game or access a certain program and they would only be able to initiate the session based on personalizing it as each session is considered personalized to the user as each session relies on the personal user to access the device and its functionalities based on their profile and the global preferences applied by the system controllers);
receiving, from the augmented reality device, positioning information associated with the inmate utilizing the augmented reality device;
updating the augmented reality interface based on the positioning information;
transmitting the updated augmented reality interface to the augmented reality device;
joining an administrator device to the augmented reality session; 
receiving, from the administrator device, an annotation associated with a physical object; and

Nicholls teaches all of the above, but fails to specifically teach that it is specifically an “augmented reality device” which is being used in the examples given.  However, Nicholls teaches and suggests the profile being stored and retrieved as well as an “augmented reality headset” (see Nicholls, paragraph 0241 teaching “augmented reality headset” as one of the devices to monitor and throttle and paragraph 0148 for example as noted above teaches that the agreement performer may be a “prisoner” or in other words an “inmate”).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Nicholls such that the above user requests to initiate sessions, retrieve profiles and personalize sessions to be initiated in connection with an “augmented reality headset” where the user is an inmate and has a profile.  The results of such a combination would be predictable as Nicholls itself already suggests that the method is applicable to an AR headset and the predictable result would be that an inmate would have the AR headset, the inmate would have a profile and then access to sessions and content would then be personalized based on the inmate profile and would affect the use of the AR headset just as it affects use of the other electronic devices explained.  Thus if the prisoner has the profile and is given an augmented reality headset, they may try to access the device just as other devices are accessed as described and some authorization to determine if access should be granted would then be determined in connection with the inmates profile which could determine if they are allowed to use the device or what rules have been attached to the device in the form of the various agreements and policies.  If the access is granted based on the profile then the AR device would then be providing a personalized AR session for the user to use within the guidelines of the controlled environment.  
Thus Nicholls teaches all aspects which are “bolded” above and essentially teaches the aspects of the claim related to controlling the content and interface of a device based on monitoring of users see Nicholls, paragraph 0004 and 0241) and it is specifically suggested that “any electronic devices may be throttled” (see Nicholls, paragraph 0022).  Nicholls already teaches the important aspects of the claims relating to associating user profile information and global preference information with content provided on a device and thus all that is needed is simply some applicable augmented reality system which also utilized user profiles to influence the generation and presentation of AR information in a controlled environment through transmitting an interface comprising an element retrieved based on such profile information.
In the same field of endeavor relating to providing augmented reality information in a controlled environment, Laughlin teaches an augmented reality system which is able to store profile information of a user and utilize this profile information to affect receiving, retrieving, generating and transmitting augmented reality elements for display, as well as the joining of a remote administrator to an AR session and annotation and display of these annotations as will be explained below.  Laughlin teaches a controlled environment augmented reality subsystem (see Laughlin, paragraph 0048, “augmented reality information system” may be implemented which is considered controlled as the system conforms to a set of rules as explained further below such that for examples profiles help to control the AR system),
receiving, from an augmented reality device, data related to a physical environment (see Laughlin, paragraphs 0049-0055 teaching the augmented reality device captures data related to the physical environment such as video of the environment and objects within the environment and this is received for example by an information module as in paragraph 0056 and also eventually received in different forms by the various displays of the AR system as in paragraphs 0057-0061) within the controlled environment, wherein the data includes an image of a physical object in the physical environment (see Laughlin, paragraphs 0041-0056 teaching within the controlled environment that the data includes an image of a physical “object 306” which may be for example an “aircraft 318” or “aircraft 200” in association with a “camera system” which “generates video data for an object from a viewpoint of the camera system at a location of the object” where information 320 augments the object which are identified or recognized through for example “object recognition processes, and/or other suitable types of identification” as further mentioned in paragraph 0068 the system may be “configured to include pattern recognition processes” which “may allow for identification of components or parts in the images” and “[b]ased on the recognition of those parts or components, suggestions may be made as to what procedures to perform,” such that the aircraft or recognizeable components in view of the camera are physical objects in the physical environment of the controlled environment; see also paragraphs 0130-0142 where the system receives, from the user 820 of the AR HMD device 804 in the form of “eyeglasses 826” where “video data generated by eyeglasses 826 is sent to information module 806 using a wireless communications link” where this video is data related to the physical environment within the controlled environment and includes an image of a physical object such as the airplane and associated parts/components as viewed by the AR user  );
retrieve a profile from a profile subsystem (see Laughlin, paragraphs 0075-0081 teaching a profile subsystem in the form of the profile database which is retrieved for example when determine selected information to provide to various users of the system);
perform image recognition on the image of the physical object (see Laughlin, paragraphs 0041-0056 teaching within the controlled environment that the data includes an image of a physical “object 306” which may be for example an “aircraft 318” or “aircraft 200” in association with a “camera system” which “generates video data for an object from a viewpoint of the camera system at a location of the object” where information 320 augments the object which are identified or recognized through for example “object recognition processes, and/or other suitable types of identification” as further mentioned in paragraph 0068 the system may be “configured to include pattern recognition processes” which “may allow for identification of components or parts in the images” and “[b]ased on the recognition of those parts or components, suggestions may be made as to what procedures to perform,”; see also paragraphs 0143-0157 explaining object recognition from an image in more detail which includes “receiving video data from a head-mounted system” where “video data is a video stream of images for an object, such as an aircraft” and “the process may use pattern recognition software to identify the object” and “then identifies information about the object” such that image recognition on the image of the physical object is performed through such pattern recognition performed on the images)
retrieve an augmented reality element based on the image recognition (see paragraphs 0041-0056 teaching within the controlled environment that the data includes an image of a physical “object 306” which may be for example an “aircraft 318” or “aircraft 200” in association with a “camera system” which “generates video data for an object from a viewpoint of the camera system at a location of the object” where information 320 augments the object as an augmented reality graphical element when the objects are identified or recognized through for example “object recognition processes, and/or other suitable types of identification” (as further mentioned in paragraph 0068 the system may be “configured to include pattern recognition processes” which “may allow for identification of components or parts in the images”) as further discussed in paragraphs 0143-0157 where it taught “receiving video data from a head-mounted system” where “video data is a video stream of images for an object, such as an aircraft” and “the process may use pattern recognition software to identify the object” and “then identifies information about the object” and “identifying information to be associated with images of an object” and “then identifies a number of graphical elements to represent the information” which may be “text, graphical indicators, pictures, buttons, and/or other types of graphical elements that may be displayed on a display device” such that these are augmented reality elements which are retrieved based on image recognition as well as other inputs as further discussed below;  
see also paragraphs 0131-0141 and figure 8 teaching the user 820 using the AR device has a “camera system configured to generate video data for aircraft 802 from the viewpoint of person 820” where “eyeglasses 826 include a display device through which person 820 may view augmented information about aircraft 802 in addition to the live physical view of aircraft 802 through eyeglasses 826” and the “video data generated by eyeglasses 826 is sent to information module 806” where “information module 806 processes the video data” and “identifies the type and/or model of aircraft 802” thus performing image recognition which determines an AR element which will appear based on further information below), the profile preference, and the global preference, wherein the augmented reality element is approved for display during the augmented reality session (see Laughlin, paragraphs 0077-0081 disclosing that the objects within the physical environment may be generated and presented as selected information in accordance with the user profile and the identified object where selected information is placed on images 322 and which may be text, graphics, or other information placed on images 322 as in paragraph 0049 and see also paragraph 0093 where for example certain graphical indicators can be displayed over portions of the images based on the user profile and in each case information is provided in the augmented reality element this is providing augmented reality information such that when any of the objects are rendered over the video feed such as text or graphics this is providing augmented reality information based on a profile preference where the user profile determines initially the type of information available for a given user to see; see also paragraphs 0079-0093 teaching to use “policy 450” which is equivalent to a global preference and is used in addition to the user “profile” and which affects each augmented reality session such that certain users may be able to see certain components based on possessing a key to information which may be displayed in a global manner to multiple users thus requiring the check of the user profile along with the global rules for augmenting the physical environment which could also include a process which “filters out” irrelevant objects which may also be considered a global preference; 
see also paragraphs 0131-0141 as discussed above where the “video data generated by eyeglasses 826 is sent to information module 806” where “information module 806 processes the video data” and “identifies the type and/or model of aircraft 802” and “also identifies a profile for person 820” as well as determine global preferences as it also “identifies a profile for person 823 in location 822 and person 825 in location 824” such that in this example, “based on the profile for person 823 and the type and/or model of aircraft 802, information module 806 displays schematic 834 for aircraft 802 on display device 812” which then causes an AR element to be displayed to user 820 as the system “displays graphical indicator 840 on images 821 viewed by person 820” such that based on an object being recognized in an image, the profile preference of the AR user is checked along with a global preference of outside users such that elements are approved for display according to these checks with element 840 an example of a displayed AR element based on such checking) and wherein the augmented reality element is configured to provide augmented reality information about the physical environment (see Laughlin, paragraphs 0081-0091 where the augmented information gives information about the physical environment such as a plane being worked on in that example and note that this merely describes what any augmented reality element would do, as augmented reality implies that virtual imagery is augmenting the display of a real environment; note for example paragraph 0056 teaches the information about objects displayed may be “for example, without limitation, an identification of materials, dimensions, operations to be performed on parts of object 306, and other suitable information about object 306”); 
generate an augmented reality interface comprising the augmented reality element , wherein the augmented reality interface is configured to display the augmented reality element in relation to the physical environment (see Laughlin, paragraphs 0080-0093 teaching to generate an augmented reality interface comprising the proper images to overlay on the view of the physical environment as in paragraphs 0150-0157 describing “to display the information and/or graphical elements over the images displayed on the display devices based on instructions associating the information and/or graphical elements with the images” such that the user is presented with a generated augmented reality interface comprising the augmented reality element overlaid in relation to the physical environment;); and
transmit the augmented reality interface to the augmented reality device (note that the claim limitations amount to no more than essentially displaying the AR information as transmitting to the AR device could simply be the ultimate transfer from the processing to the final stage of output; see Laughlin, paragraphs 0150-0157 where the identified information is selected to correspond to the various AR graphic elements which are displayed to the user during the session they are using it;
see also, Laughlin, paragraphs 0131-0141 and figure 8 where the user of the AR HMD 804/826 is transmitted the augmented reality interface which “displays graphical indicator 840 on images 821 viewed by person 820” such that they are transmitted the AR interface seen with the AR elements where other users are able to affect the interface transmitted to the AR device based on their various inputs and profile information);
receiving, from the augmented reality device, positioning information associated with the inmate utilizing the augmented reality device (see Laughlin, paragraphs 0041-0071 and figure 3 teaching augmented reality device “head-mounted system 344” as part of the “information system 302 in object information environment 300” which “provides information 304 about object 306” such that his HMD system 344 is part of the “augmented reality information system 316” which is “configured to display information 320 about object 306 on images 322 in video data 324 of object 306” and where “augmented reality information system 316 generates a live or direct view of a physical real world environment in which a view of objects, such as object 306, is augmented by computer generated information” and “images 322 are augmented with information 304” where “camera system 328” of the AR HMD is “configured to generate video data 324 for object 306” and “Images 322 in video data 324 are generated from viewpoint 334 of camera system 328” such that the HMD which is an augmented reality device receives positioning information such as that of “viewpoint 334” which is positioning information about the viewpoint of “object 306” which “is located at location 332” such that the HMD user utilizes the HMD in a typical manner to position the viewpoint at various positions to view the environment and objects in the environment; note that “camera system 328 and display device 340 are worn by person 342 at location 332 of object 306” such that again the system sends viewpoint position information encompassing objects in the environment such that objects may then be augmented with information in the display of the HMD wearer; see also, paragraphs 0130-0141 and figure 8 where the AR device is “head-mounted system 804” and is worn by user “820” at the location of object “302” and “include a camera system configured to generate video data for aircraft 802 from the viewpoint of person 820” such that again this is receiving from the AR device, positioning information associated with the user wearing the AR device as the camera follows the viewpoint position of the user at the location of use which “include a display device through which person 820 may view augmented information about aircraft 802 in addition to the live physical view of aircraft 802 through eyeglasses 826” such that everyone receives positioning information associated with user utilizing the AR device including the user of the AR device as this information then is used to update and augment the AR interface as explained below
see also paragraphs 0143-0162 and figures 9-12 where “displaying information” in the system is based on “generating video data for an object from a viewpoint of a camera system at a location of an object” such as the camera of the HMD above and the “display of the image with the information on the images at the number of locations is from a viewpoint of the camera” such that this is a receiving of positioning information of the user of the AR HMD and for example there may also be “identifying information to be associated with images of an object” such that positioning information of the viewpoint is used to identify objects or parts of objects to then augment with information such that for example “the picture of the schematic for the wiring system or the graphical button may be displayed over the images for the skin panel” when positioning information indicates that the position of the user indicates viewing of this object);
updating the augmented reality interface based on the positioning information (see Laughlin, paragraphs 0041-0071 and figure 3 as explained above where the augmented reality interface is the interface through which the user utilizes augmented reality which would comprise the display of the HMD 344 where “display of information 320 on images 322 on display device 340 in head-mounted system 344, head-mounted system 344 may include a processor configured to add information 320 to images 322 directly” and “information 320 may be received from information module 326” and HMD “344 adds information 320 to images 322 from video data 324 received from camera system 328” where this camera positioning information such as its viewpoint with respect to the object determines what is displayed in the AR interface display of the HMD and the interface is updated based on the viewpoint positioning information changing with respect to the object in the location of the HMD user—note that here also the positioning information such as the viewpoint information leading to viewing of the object by the camera viewpoint of HMD 344 is sent to the AR system which allows the “number of persons 354” to “provide input 356 about object 306” such that the AR interface of the user is updated with such input about the object in the form of “operations to be performed on object 306, instructions to person 342 to move or change the portion of object 306 viewed by camera system 328, questions regarding object 306, and/or other suitable types of input” and “Instructions to person 342 in input 356 may take the form of text, voice, and/or other suitable forms of instructions” such that the AR interface of the user is updated based on the viewpoint as this allows others to collaborate and change and update the interface of the HMD user based on the position as well 
see also paragraphs 0130-0141 and figure 8 as referenced above where updating of the AR interface of the HMD wearer occurs based on the positioning information as the user positions their AR HMD with camera at object 802 which allows the viewpoint video from this position to be augmented with information as other users can see the viewpoint of the HMD user position and for example “person 823 enters user input that selects area 836 on schematic 834 and images 821” and “[i]nformation module 806 receives this user input and displays graphical indicator 840 on images 821 viewed by person 820” and  “person 823 may also enter user input in the form of voice instructions” and “person 823 may instruct person 820 what to look for in area 836 and/or how to perform a number of operations for area 836” all of which are examples of the AR interface being updated);
transmitting the updated augmented reality interface to the augmented reality device (see Laughlin, paragraphs 0041-0071 and figure 3 as explained above where the augmented reality interface is the interface through which the user utilizes augmented reality which would comprise the display of the HMD 344 as well as the audio elements where transmitting of the updated AR interface to the AR device is done by AR information system 316 and information module 326 where “information 320” is the type which updates the interface of HMD 344 as explained above such that when “Head-mounted system 344 adds information 320 to images 322 from video data 324 received from camera system 328” this is transmitting of an updated AR interface to the display portion of the AR device or “head-mounted system 344 may receive video data 324 with information 320 added to images 322 by information module 326 in the same manner as with number of display devices 350” such that here the HMD 344 receives this updated AR interface from the information module 326 which is transmitting it to the HMD such the “number of operations 308 may be performed on object 306 more quickly using augmented reality information system 316, as compared to current systems” such that the AR interface is constantly updated with new information added by the user viewpoint or by the collaborators based on their current viewpoint
see also Laughlin, paragraphs 0130-0141 as explained above where the user viewpoint is shared with other users and other uses may update the information to be seen by the viewer of the HMD such that the AR display and audio interface for example are updated when “person 823 enters user input that selects area 836 on schematic 834 and images 821” and “[i]nformation module 806 receives this user input and displays graphical indicator 840 on images 821 viewed by person 820” and  “person 823 may also enter user input in the form of voice instructions” and “person 823 may instruct person 820 what to look for in area 836 and/or how to perform a number of operations for area 836” and “information module 806” then performs the transmitting of the updated AR interface to the AR device for example such that “information module 326 may identify information 320 for object 306 and display information 320 on images 322 in video data 324 while person 342 is looking at object 306” such that this transmitting of an updated AR interface to the AR device; 
see also paragraphs 0143-0167 and figures 9-13 teaching transmitting of updated AR interfaces such that the display of the AR system displays information such as 320 on images 322 of video stream 335 from the camera of HMD 344 from figure 3 and teaching “information module 326” transmitting to the HMD 344 updated AR interface information such as “information 320” where “the process associates the graphical elements and/or the information with the images” and “may be performed by, for example, displaying the graphical elements on the images on the display device” where “the display device may have a graphics adapter configured to receive the information and/or graphical elements from the information module” and “graphics adapter may be configured to display the information and/or graphical elements over the images displayed on the display device based on instructions associating the information and/or graphical elements with the images” such that this is receiving of the updated AR interface from the information module 326 by the graphics adapter of the HMD 344 meaning that this information module 326 transmits such an updated interface for example);
joining an administrator device to the augmented reality session (note that an “administrator device” as broadly and generally recited is interpreted as any device which administrates  or which is the device of an administrator which is considered one who administers or otherwise manages or supervises in some way; see Laughlin, paragraphs 0131-0141 teaching “person 825” using “device 814” and “816” where “person 825 may be the boss of person 823 and person 820” and who is joined to the AR session of the “person 820” using the AR headset such that the boss who is an administrator and using an administrator device is joined to the AR session);
receiving from the administrator device, an annotation associated with a physical object (note that an annotation is considered some information which is added which explains or comments or otherwise conveys information regarding what is being annotated; see Laughlin, paragraphs 0048-0064 teaching “augmented reality information system 316 is configured to display information 320 about object 306 on images 322 in video data 324 of object 306” where “information 304 may be text, graphics, or other information that may be placed on images 322” and where the “head-mounted system 344 is in the form of eyeglasses 346 worn by person 342” which “adds information 320 to images 322 from video data 324 received from camera system 328” and then “number of persons 354 may provide input 356 about object 306” such as from the administrator device explained above which would be one of the devices of number of persons 354 and “Input 356 may include, for example, operations to be performed on object 306, instructions to person 342 to move or change the portion of object 306 viewed by camera system 328, questions regarding object 306, and/or other suitable types of input” where “Instructions to person 342 in input 356 may take the form of text, voice, and/or other suitable forms of instructions” such that annotations such as text are received from an administrator device about a given object being seen from the viewpoint of the AR headset wearer; see also paragraphs 0131-0141 teaching the object 802 viewed by user 820 through HMD 826 where “person 820 may view augmented information about aircraft 802 in addition to the live physical view of aircraft 802 through eyeglasses 826” and “person 823 enters user input that selects area 836 on schematic 834 and images 821” and “module 806 receives this user input and displays graphical indicator 840 on images 821 viewed by person 820” such that this is reception of an annotation associated with the physical object which is displayed as annotation “graphical indicator 840” from an administrator device and note that “person 825 may monitor the progress of the number of operations being performed on area 836 by person 820 in real time and the instructions being provided by person 823” and “may provide further instructions and/or information to person 823 and/or person 820 based on images 821 on display device 814 and schematic 834 on display device 816” such that annotations may also be received from other users as well); and
displaying the annotation in the augmented reality element in proximity to the physical object within the augmented reality interface (see Laughlin, paragraphs 0048-0064 as explained above where “information 304 may be text, graphics, or other information that may be placed on images 322” and where the “head-mounted system 344 is in the form of eyeglasses 346 worn by person 342” which “adds information 320 to images 322 from video data 324 received from camera system 328” making clear that when adding annotations or graphics to the AR display device of the HMD device these graphics are display on the images of the object and thus are in proximity as appearing on the image of the object in the AR interface of the user as for example in paragraphs 0150-0157 teaching “generating instructions for displaying the information and/or graphical elements on the images” such that the displayed graphical elements are in proximity to the physical object within the AR interface as they are on the images of the object and note also that “graphics adapter may be configured to display the information and/or graphical elements over the images displayed on the display device based on instructions associating the information and/or graphical elements with the images” meaning that again annotations and other graphical information about objects in the view of the HMD user are display in proximity to the physical object within the augmented reality interface as they overlay the image of the object identified).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Nicholls by applying the techniques of Nicholls to the augmented reality system of Laughlin.  Here the results of such a combination would be predictable as Nicholls already suggests controlling any type of electronic device, and the devices named and explained in detail in Nicholls, such as computers, smartphones, PDAs etc are similar to an AR device as both are meant to display content to a user and both utilize profile information.  Additionally, Nicholls specifically suggests that the content control may be applied to any device including “augmented reality headsets.”  Furthermore both Nicholls and Laughlin even teach the concept of using profile information and information about an environment to determine what content is available to a user and then utilize this to determine to generate AR elements for display to the user.  Thus an AR device operation as an AR device in Laughlin could be the electronic device which Nicholls operates on with the predictable result being that activities taking place on the AR device may be monitored and AR content would be generated as in Laughlin and could be joined by multiple users in a session as in Laughlin including an administrator user device which is able to add annotations.  Furthermore the modified device would perform as in Laughlin above to receive positioning information from the AR device in the form of the specific inmate viewpoint position information of the AR device such that this viewpoint position is received by the AR device and the AR system and the AR interface is then updated based on the viewpoint position and transmitted to the AR device for display.  The results of such a combination would yield an improved system as the Nicholls system would be able to control the suggested AR device with the Laughlin AR device disclosure providing all of the necessary AR functions yielding a secure and controlled system as in Nicholls combined with the advantageous collaborative AR functions of Laughlin. 
Regarding claim 19, Nicholls as modified teaches all that is required as applied to claim 18 and further teaches wherein the personalizing the augmented reality session comprises retrieving augmented reality information related to the inmate profile (note first that “augmented reality information related to the inmate profile” is extremely broad and includes any information related to the augmented reality device and system it is being used in and in relation to Nicholls as modified as explained above and in relation to paragraphs 00241-0249 where AR session is personalized and which comprises retrieving AR information related to the profile as the profile shows which content rules and agreements are in place and thus if a game or app or content is displayed on the AR headset then this is augmented reality information related to the inmate profile which has been retrieved and thus personalizes the session to that inmate and profile; see also Laughlin at paragraphs ).
Regarding claim 20, Nicholls as modified teaches all that is required as applied to claim 19 above and further teaches wherein the augmented reality information comprises at least one of a medical history, physical characteristics, or the physical characteristics of a controlled environment associated with the inmate profile (see Nicholls as modified, paragraphs 0241-0249 where again the “augmented reality headsets” are explained as the device and one of ordinary skill in the art recognizes an AR headset at its very basic level must function to capture the physical characteristics of the environment of the user and then user the characteristics to augment the reality of the space being viewed and thus Nicholls’ teaching of the AR headset in use means that AR information in the form of physical characteristics of the environment are obtained and these would necessarily be associated with the inmate profile; 
furthermore, see Laughlin as combined where Laughlin teaches at paragraph 0056 teaching the augmented reality information 320 “may be, for example, without limitation, an identification of materials, dimensions, operations to be performed on parts of object 306, and other suitable information about object 306” where these are physical characteristics of a controlled environment associated with the profile and in the case of the combination, the inmate profile).
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Applicant argues on pages 8-9 of “REMARKS” that Nichols as modified by Laughlin as applied previously by the Examiner fails to teach the limitations of the amended claims and that the rejections should be withdrawn as such.  The Examiner respectfully disagrees.  
The Examiner agrees that Nicholls does not teach the amended limitations as Nicholls provides a basis for teachings of a system where AR device functions may be controlled but does not detail specific AR limitations.  However Laughlin teaches such AR limitations including the limitations seen in the amended claims as explained in the rejections above.  The above rejection fully explains how the amended limitations are taught by various portions of Laughlin with positioning information such as the viewpoint of an AR HMD user at an object position being the basis of updating and transmitting an AR interface to the AR HMD user. Thus Applicant’s arguments are not persuasive and the claims stand rejected as explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note that the art previously made of record, Clements (US PGPUB 2018/0240275) contains relevant teachings as to receiving positioning information from a HMD virtual reality device in a situation in an administrator may be joined to an inmate using an HMD, as in paragraph 0026 teaching “various different sensors may be integrated into the virtual reality headset” and “sensors may be used to detect positional and movement information, such as the orientation of the user and the direction of the user's gaze” and “may collect information regarding movement of the user, such as hand movements and facial gestures” and paragraph 0046 teaches position information being recorded and transmitted such as “the investigation module 250 may allow an investigator to replay the actions of an inmate in a stored virtual reality session from the perspective of the inmate”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613          


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB NO. 2017/0041454
        2 US PGPUB NO. 2012/0183137